Citation Nr: 1338891	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected causalgia of the right forearm.

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected concussion with residual tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to September 1970, to include a tour in the Republic of Vietnam.  During his active military service, he was awarded, in pertinent part, the Republic of Vietnam Cross of Gallantry with Palm award.

The Veteran's right shoulder and headaches claims come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2009 rating decisions, respectively, of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

The Board notes that additional VA and private treatment records were submitted into the record following the certification of this appeal to the Board.  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the most recent outpatient treatment records from the Amarillo/Lubbock, Texas, VA Medical Center (VAMC) are dated since June 2013, as shown in the Veteran's Virtual VA claims file.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2013); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Right Shoulder Claim

The Veteran perfected an appeal for this claim.  The Veteran then told VA over the phone in February 2009 that he wished to withdraw this claim.  The Veteran did not submit any further statement in writing regarding his withdrawal.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204(b) (2013) (emphasis added).  As the issue has not been withdrawn in writing by the Veteran or his representative, the issue remains before the Board on appeal.  However, upon remand, the Board finds that the Veteran should be sent a letter asking him if it is his intent to withdraw this claim, and if so, to send a written withdrawal to VA.

Additionally, if the Veteran chooses to not withdraw this claim, then a VA addendum medical opinion must be obtained.  The Veteran was afforded a VA examination in October 2006 and medical opinions were provided in October 2006 and December 2006.  In October 2006, the VA examiner provided a negative nexus opinion on the issue of direct service connection.  In December 2006, the same VA examiner provided a negative medical nexus opinion regarding the causation aspect of secondary service connection and the Veteran's right shoulder disorder (i.e., whether his current right shoulder disorder is due to or caused by his service-connected causalgia of the right forearm).  The Board finds this VA medical opinion to be inadequate because the examiner did not address the aggravation aspect of secondary service connection with regard to the Veteran's right shoulder disorder.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that his currently diagnosed right shoulder disorder was caused by or aggravated by his service-connected causalgia of the right forearm.  Therefore, this VA medical opinion is essential to the Veteran's right shoulder disorder claim and must be obtained.  

Headaches Claim

A VA addendum medical opinion is needed before this claim can be decided on the merits.  The Veteran was afforded a VA examination and medical opinion in June 2009.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner provided a negative medical nexus opinion regarding the causation aspect of secondary service connection (i.e., whether his current headaches are due to or related to the service-connected concussion with residual tinnitus).  The Board finds this VA medical opinion to be inadequate because the examiner did not address the aggravation aspect of secondary service connection with regard to the headaches.  38 C.F.R. § 3.310.  The Court held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen, 7 Vet. App. at 449.  The Veteran asserts that his currently diagnosed headaches were caused by or aggravated by his service-connected concussion with residual tinnitus.  Therefore, this VA medical opinion is essential to the Veteran's headaches claim and must be obtained.  Further, a VA medical opinion on the issue of direct service connection (i.e., whether the Veteran's current headaches were incurred in or related to his active military service) has not been obtained.  38 C.F.R. § 3.303 (2013).  As the Veteran asserts in part that his headaches are directly related to his active military service, to include his in-service January 1968 muzzle blast injury, the Board finds that this medical opinion is also necessary to the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Amarillo/Lubbock, Texas, VAMC since June 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Send the Veteran a letter asking him if he is withdrawing his claim of entitlement to service connection for a right shoulder disorder.  Instruct the Veteran that if he wishes to withdraw this claim, then he must submit a written withdrawal to VA.  All responses must be documented in the claims file.

3.  If the Veteran chooses not to withdraw his right shoulder claim, then ask the December 2006 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA joints examination to determine the etiology of his currently diagnosed right shoulder disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not that the Veteran's currently diagnosed right shoulder disorder is aggravated beyond the normal progress of the disorder by his service-connected causalgia of the right forearm?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Ask the June 2009 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA neurological examination to determine the etiology of his currently diagnosed headaches.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records (STRs), as well as a complete copy of this Remand.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not that the currently diagnosed headaches had their onset in or are otherwise related to the Veteran's active military service, to include his January 1968 muzzle blast injury and his complaint of headaches in August 1968?  

b)  Is it at least as likely as not that the Veteran's currently diagnosed headaches are aggravated beyond the normal progress of the disorder by his service-connected concussion with residual tinnitus?    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


